Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 1 of 7
                              Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 2 of 7
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      2        of   7
    DEFENDANT: Andre Williams
    CASE NUMBER: 19 Cr. 782 (RA)

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:


     15 months


         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
              The defendant shall be credited for the time he spent in state custody, in connection with this case, from his arrest on
              May 30, 2019.


         ✔ The defendant is remanded to the custody of the United States Marshal.
         G

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
                               Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 3 of 7
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     3     of       7
   DEFENDANT: Andre Williams
   CASE NUMBER: 19 Cr. 782 (RA)
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    3 Years




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 4 of 7
    AO 245B (Rev. 09/19)
                              Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 5 of 7
                           Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                               Judgment—Page    5     of      7
    DEFENDANT: Andre Williams
    CASE NUMBER: 19 Cr. 782 (RA)

                                             SPECIAL CONDITIONS OF SUPERVISION
     The defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
     communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
     Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
     reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
     supervised. Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other
     occupants that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
     reasonable time and in a reasonable manner.

     The defendant will participate in an outpatient treatment program approved by the United States Probation Office, which
     program may include testing to determine whether he has reverted to using drugs or alcohol. The defendant must
     contribute to the cost of services rendered based on his ability to pay and the availability of third-party payments. The
     Court authorizes the release of available drug treatment evaluations and reports, including the presentence investigation
     report, to the substance abuse treatment provider.

     The defendant must participate in an outpatient mental health treatment program approved by the United States Probation
     Office. The defendant must continue to take any prescribed medications unless otherwise instructed by the health care
     provider. The defendant must contribute to the cost of services rendered based on his ability to pay and the availability of
     third-party payments. The Court authorizes the release of available psychological and psychiatric evaluations and reports,
     including the presentence investigation report, to the health care provider. The defendant must participate in an outpatient
     mental health treatment program approved by the United States Probation Office. The defendant must continue to take
     any prescribed medications unless otherwise instructed by the health care provider. The defendant must contribute to the
     cost of services rendered based on his ability to pay and the availability of third-party payments. The Court authorizes the
     release of available psychological and psychiatric evaluations and reports, including the presentence investigation report,
     to the health care provider.

     The defendant shall be supervised in the district of his residence.




                                                                                                        Include this page when printing?
Print this page now          Reset this page                                                                        Yes          No
                           Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment- Page -�-       of
DEFENDANT: Andre Williams
CASE NUMBER: 19 Cr. 782 (RA)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

                    Assessment                  Restitution                  Fine                      AVAA Assessment*          JVTA Assessment**
 TOTALS           $ 100.00                  $                            $                         $                         $



 D    The detennination ofrestitution is defen-ed until -----. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately propo1tioned payment, unless specified othe1wise in
      the priorit)r or�er or perc�ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Pavee                                                   Tot.al Loss***                    Restitution Ordered      Prioritv or Percentage




 TOTALS                               $                          0.00                         0.00
                                                                                    $ -----------


     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detemuned that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the            D   fine      D    restitution.

       D   the interest requirement for the         D     fine       D   restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of2018.· Pub. L. No. 115-299.
 ** Justice for Victims ofTraffickin<> Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A ofTitle 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.


                                                                                                                          Include this page when printing?
                                                                                                                                 @   Yes    Q    No
   AO 245B (Rev. 09/19)
                              Case 1:19-cr-00782-RA Document 22 Filed 05/29/20 Page 7 of 7
                          Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      7      of      7
    DEFENDANT: Andre Williams
    CASE NUMBER: 19 Cr. 782 (RA)

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ✔ Lump sum payment of $ 100.00
         G                                                         due immediately, balance due

               G     not later than                                    , or
               G     in accordance with     G C,       G D,       G E, or         G F below; or
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    G Special instructions regarding the payment of criminal monetary penalties:




    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                          if appropriate




    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G The defendant shall forfeit the defendant’s interest in the following property to the United States:


    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes        No
